DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindert (USPGPUB DOCUMENT: 2012/0161215, hereinafter Lindert).



Re claim 1 Lindert discloses in Fig 3A-3C (rotated 180 degrees) an integrated circuit structure comprising: a rectangular-shaped metal-insulator-metal (MIM) structure having rounded corners (300’), wherein the rectangular-shaped MIM structure includes: a first metal layer(312); an insulator layer(310) disposed over the first metal layer(312); and a second metal layer(308) disposed over the insulator layer(310).

Re claim 2 Lindert discloses the integrated circuit structure of claim 1, wherein the second metal layer(308) has a rectangular shape and wherein a corner of the second metal layer(308) is rounded (Fig 3C)[0025,0035,0043].

Re claim 3 Lindert discloses the integrated circuit structure of claim 1, wherein the first metal layer(312) has a rectangular shape and wherein a corner of the first metal layer(312) is rounded(Fig 3C)[0025,0035,0043].

 Re claim 4 Lindert discloses the integrated circuit structure of claim 1, wherein the insulator layer(310) has a rectangular shape and wherein a corner of the insulator layer(310) is rounded(Fig 3C)[0025,0035,0043].

Re claim 5 Lindert discloses the integrated circuit structure of claim 1, the insulator layer(310) is a first insulator layer(310), wherein the rectangular-shaped MIM structure further includes: a second insulator layer(304) disposed over the second metal layer(308); and a third metal layer (326) disposed over the second insulator layer(304) (Fig 3A rotated 180 degrees).

Re claim 7 Lindert discloses the integrated circuit structure of claim 1, further comprising a dielectric(304) layer, wherein the rectangular-shaped MIM structure having rounded corners(300’) is disposed in the dielectric(304) layer.

Re claim 8 Lindert discloses the integrated circuit structure of claim 1, wherein at least one edge of the first metal layer(312) is chamfered.

The limitations “wherein at least one edge of the first metal layer is chamfered” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.

Re claim 10 Lindert discloses the integrated circuit structure of claim 1, wherein at least one edge of the first metal layer(312) is filleted.


The limitations “wherein at least one edge of the first metal layer is filleted” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 11 Lindert discloses the integrated circuit structure of claim 1, wherein at least one edge of the second metal layer(308) is filleted.


The limitations “wherein at least one edge of the second metal layer is filleted” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 12 Lindert discloses in Fig 3A-3C & 4B a device [0035], comprising: a first metal-insulator-metal (MIM) structure(top middle 402B in Fig4B) disposed over a substrate(306 of top middle 402B), wherein the first MIM structure(top middle 402B in Fig4B) has a first rounded corner(rounded corner of top middle 402B); a second MIM structure(second right 402B in Fig4B) disposed over the substrate(306 of second right 402B), wherein the second MIM structure(second right 402B in Fig4B) has a second rounded corner(rounded corner of second right 402B); and wherein a space between the first rounded corner(rounded corner of top middle 402B) of the first MIM structure(top middle 402B in Fig4B) and the second rounded corner(rounded corner of second right 402B) of the second MIM structure(second right 402B in Fig4B) is filled by a dielectric material (dielectric layer)[0035] and the space provides a diagonal distance (diagonal distance between rounded corner of top middle 402B and rounded corner of second right 402B) between the first rounded corner(rounded corner of top middle 402B) of the first MIM structure(top middle 402B in Fig4B) and the second rounded corner(rounded corner of second right 402B) the second MIM structure(second right 402B in Fig4B).

Re claim 13 Lindert discloses the device of claim 12, wherein the first MIM structure(top middle 402B in Fig4B) is a first MIM capacitor[0035] and the second MIM structure(second right 402B in Fig4B) is a second MIM capacitor[0035]. 

Re claim 14 Lindert discloses the device of claim 12, wherein the first MIM structure(top middle 402B in Fig4B) includes a first metal layer(308) and wherein at least one edge of the first metal layer(308) is chamfered.

The limitations “wherein the first MIM structure includes a first metal layer and wherein at least one edge of the first metal layer is chamfered” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.

Re claim 15 Lindert discloses the device of claim 12, wherein the first MIM structure(top middle 402B in Fig4B) includes a second metal layer(312) and wherein at least one edge of the second metal layer(312) is filleted.

The limitations “wherein the first MIM structure includes a second metal layer and wherein at least one edge of the second metal layer is filleted” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 16 Lindert discloses the device of claim 12, wherein the first MIM structure(top middle 402B in Fig4B) further includes a first metal layer(308) and a second metal layer(312) disposed over the first metal layer(308), wherein the first metal layer(308) has a rectangular shape and a corner of the first metal layer(308) is rounded (Fig 3C)[0025,0035,0043].

Re claim 17 Lindert discloses the device of claim 16, wherein the second metal layer(312) has a rectangular shape and a corner of the second metal layer(312) is rounded(Fig 3C)[0025,0035,0043].

Re claim 18 Lindert discloses in Fig 3A-3C a method, comprising: forming a dielectric(304) layer over a substrate(306); and forming a rectangular-shaped metal-insulator-metal (MIM) structure having rounded corners (300’) over the dielectric(304) layer, wherein the forming the rectangular-shaped MIM structure having rounded corners(300’) includes:
forming a first conductor layer(308) over the dielectric(304) layer;
forming an insulator layer(310) over the first conductor layer(308); and
forming a second conductor layer(312) over the insulator layer(310).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindert in view of Schultz (USPGPUB DOCUMENT: 2018/0277624, hereinafter Schultz).

Re claim 19 Lindert discloses the method of claim 18,

Lindert does not specifically teach wherein the forming the rectangular-shaped MIM structure having rounded corners(300’) includes performing an optical proximity correction process to provide the MIM structure with the rounded corners.

Schultz discloses wherein the forming the MIM structure includes performing an optical proximity correction process [0033 of Schultz].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Schultz to the teachings of Lindert in order to have efficient methods and systems for fabricating metal insulator metal capacitors while managing semiconductor processing yield and increasing capacitance per area [0004, Schultz]. In doing so, wherein the forming the rectangular-shaped MIM structure having rounded corners(300’) includes performing an optical proximity correction process [0033 of Schultz] to provide the MIM structure with the rounded corners.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindert in view of Barth (USPGPUB DOCUMENT: 2009/0160020, hereinafter Barth).

Re claim 20 Lindert discloses the method of claim 18, 

Lindert does not specifically teach wherein the forming the rectangular-shaped MIM structure having rounded corners(300’) includes filleting edges  of at least one metal layer of the rectangular- shaped MIM structure.

Barth discloses wherein the forming the capacitor includes filleting edges [0052 of Barth] 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Barth to the teachings of Lindert in order to strengthen the edges [0052, Barth].  In doing so, wherein the forming the rectangular-shaped MIM structure having rounded corners(300’) includes filleting edges [0052 of Barth] of at least one metal layer of the rectangular- shaped MIM structure.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindert in view of Shieh (USPGPUB DOCUMENT: 20110/0219502, hereinafter Shieh).

Re claim 9 Lindert discloses the integrated circuit structure of claim 1, 

Lindert does not specifically teach further comprising a dummy MIM structure disposed adjacent the MIM structure, wherein the dummy MIM structure is at least 0.2 um away from the MIM structure.

Shieh discloses in Fig 7 further comprising a dummy MIM structure(712)[0048] disposed adjacent the MIM structure(710), 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Shieh to the teachings of Lindert in order to allow for more uniform processes to be performed and to avoid a proximity and loading effect [0048, Shieh].  

The combination of Lindert and Shieh do not specifically teach wherein the dummy MIM structure is at least 0.2 um away from the MIM structure.


Although the combination of Lindert and Shieh do not specifically teach wherein the dummy MIM structure is at least 0.2 um away from the MIM structure, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose wherein the dummy MIM structure is at least 0.2 um away from the MIM structure as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize uniform processes to be performed and to avoid a proximity and loading effect [0048, Shieh]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Claim Objections
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.  Claim 6 would be allowable based on the following limitation: further comprising: a dielectric layer disposed over the third metal layer; a first lower contact and a second lower contact, wherein the first metal layer is disposed over the first lower contact and the second lower contact; and a first upper contact that extends through the dielectric layer, the first metal layer, and the third metal layer and physically contacts the first lower contact and a second upper contact that extends through the dielectric layer and the second metal layer and physically contacts the second lower contact. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819